DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 26. (Currently Amended) The calibration device according to claim [[24]]14, wherein the upright support further comprises a crank handle configured to manually rotate the lifting screw rod, the crank handle being mounted to the horizontal rod.
Terminal Disclaimer
The terminal disclaimer filed on April 30, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent no. 10,794,996 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-14, 16, 17, 19-23, 26, and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-13 are allowed for the reasons indicated in the office action mailed November 13, 2020. Claim 14 is allowed in view of the amended to the claims and associated remarks submitted April 30, 2021. Claims 16, 17, 19-23, 26, and 28-30 are allowed by virtue of being dependent on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648